Citation Nr: 0841490	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a claimed right hip 
disorder, to include as secondary to service-connected 
amputation of the distal phalanx of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  His period of active duty included service in Vietnam, 
where he was decorated with the Combat Action Ribbon and the 
Vietnam Cross of Gallantry.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
hip disorder, to include as secondary to service-connected 
amputation of the distal phalanx of the right great toe, was 
previously denied by the Board in a February 1999 decision.

2.  The veteran has not submitted any evidence, not 
previously of record, that appears to raise a reasonable 
possibility of a causal link between his claimed right hip 
disorder and service or a service-connected disability.


CONCLUSION OF LAW

New and material evidence pertaining to the veteran's claim 
for service connection for claimed right hip disorder has not 
been received, and the veteran's claim will not be reopened.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 2004, the veteran filed this claim for service 
connection for a right hip arthritis condition that he 
claimed was secondary to a previously service-connected 
disability in his right great toe.  In this regard, the Board 
notes that, effective from July 1971, the veteran was granted 
service connection for an in-service amputation of the distal 
phalanx of his right great toe.  In February 1992, he filed 
an initial claim for service connection for a right hip 
disorder, asserting that this condition was caused by his 
previously service-connected disability in his right great 
toe.  In June 1992, he was notified of the RO's rating 
decision in which the RO denied his claim on the grounds that 
there was no evidence indicating a relationship between a 
right hip disability and service or any relationship between 
a right hip disability and the veteran's service connected 
right toe disability.  Following a June 1993 Statement of the 
Case from the RO, in July 1993 the veteran perfected an 
appeal of the RO's denial.  In February 1999, the Board 
issued a decision denying the veteran's appeal, once again 
holding that there was no evidence establishing a causal 
relationship between the veteran's right hip disorder and any 
in-service injury or the service-connected right great toe 
disability.  Under 38 U.S.C.A. §7104(b), the Board's February 
1999 decision is final.

The question for the Board is now whether new and material 
evidence has been received by VA, since its February 1999 
decision, in support of the veteran's claim.  The veteran has 
submitted VA medical center (VAMC) records pertaining to 
treatment from August 2001 to June 2004 and an April 2004 
functional capacity evaluation from Eagle Physical Therapy.  
He has also undergone VA examinations in May 2004 and January 
2005.  Reports from these examinations are also available for 
the Board's consideration.

The VAMC records reveal that the veteran received treatment 
for a variety of disorders from August 2001 to June 2004.  
Specifically with regard to his right hip, in December 2001 
the veteran reported right hip pain accompanied by right foot 
numbness.  No diagnosis was rendered as to his reported right 
hip symptoms.

The veteran returned in December 2002 with complaints of 
right hip pain.  An MRI revealed severe degenerative disc 
disease at L5-S1, however, the treating VA physician did not 
relate the veteran's right hip symptoms to the degenerative 
disc disease or to any in-service injury or illness.

In May 2004, the veteran underwent a VA examination.  At the 
examination, the veteran reported pain in his right big toe, 
back, groin, both shoulders, and both elbows.  He did not, 
however, report any right hip symptoms.

In June 2004, the veteran returned to VAMC for treatment of 
pain in his lower back, suprapubic area, and right groin.  On 
examination, he demonstrated normal gait and heel walking.  
Mild right groin pain was noted during range of motion 
testing of the right hip.  The VA physician opined that the 
right groin pain "may be from right hip arthritis," and 
that x-rays of his right hip would be taken to confirm the 
same.
The veteran underwent a second VA examination in January 
2005.  At the examination, the veteran reported "pain that 
comes and goes in the right hip and groin and across the 
lower abdomen."  According to the veteran, this pain was 
constant and precipitated by bending and lifting.  He stated 
that he was able to perform activities of daily living 
independently but that he last worked full time in 1995.  On 
examination, normal range of motion was noted in the right 
hip, ambulation was normal, leg lengths were equal, and 
strength was normal in both lower extremities.  A sensory 
examination did reveal decreased sensation in the lower leg 
and foot.  The examiner noted that the veteran did not 
demonstrate any right hip pain on repetitive motion, but did 
demonstrate low back pain.  The examiner reviewed the 
veteran's June 2004 right hip x-rays and opined that they 
revealed a normal right hip.  Based upon the examination, the 
examiner found no right hip pathology.  He concluded that the 
veteran did not demonstrate any degenerative joint disease in 
the right hip on x-ray and attributed his right hip and groin 
symptoms to the degenerative back disorder.  Ultimately, he 
opined that, "[i]n any event, neither his back nor his hip 
complaints can be related to his right great toe distal tip 
amputation in the past."

In summary, much of the medical evidence received since the 
Board's February 1999 decision is "new," in the sense that 
it is not merely duplicative of evidence that was of record 
at the time of that decision.  Nonetheless, most of the newly 
submitted evidence does not relate to the question of whether 
the veteran's right hip disorder was causally related to an 
in-service injury or illness or to his previously service-
connected right toe disability.  As such, the newly submitted 
evidence does not raise a reasonable possibility of 
substantiating such a claim.

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a 
right hip disorder.  The evidence, however, does not 
establish the existence of a causal relationship between that 
disorder and either service or his previously service-
connected right toe disability; to the extent that the 
medical evidence addresses the relationship between the right 
hip disorder and service or a service-connected disability, 
it does not provide evidence of a relationship between the 
current disability and service or a service-connected 
disability.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim.  This appeal must therefore be 
denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
a right hip disorder in a December 2004 letter.   They were 
not, however, provided adequate notice of the type of 
evidence and information necessary to reopen his claim.  As 
such, the veteran and his representative have received 
inadequate notice, and the Board must proceed with an 
analysis of whether he was prejudiced by this error.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this regard, the Board takes note of the veteran's 
representative's January 2005 cover letter to VA, which 
accompanied additional evidence. The letter purports that the 
evidence attached thereto is "both new and material to the 
issue in question, meeting the requirements of 38 C.F.R. 
§ 3.156."  As set forth above, the provisions of 38 C.F.R. 
§ 3.156 defines the type of evidence that constitutes new and 
material evidence and is the applicable standard in this 
case.  Given the veteran's representative's citation to those 
provisions in his January 2005 letter, the veteran and his 
representative demonstrated that they were aware of the 
information contemplated by the notice requirements imposed 
on VA by Kent v. Nicholson.  Moreover, the Board notes that 
the specific notice required by Kent was provided in March 
2006, although the claim was not readjudicated after the 
notice was sent.  Under the circumstances, the Board finds 
that the veteran was not prejudiced.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notice was 
provided in 2006, although the claim was not readjudicated 
after the notice was given.  In the present case, however, 
any deficiencies of notification that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, insofar as the veteran's request to reopen his 
claim is being denied.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  In his October 2004 claim, the veteran reported that 
he received treatment at VAMC in Butler, Pennsylvania and 
that he did not receive any treatment from a private 
physician. He has not indicated that he received any private 
treatment since that time.  Accordingly, the veteran's VA 
medical treatment records have been obtained.  Additionally, 
he was afforded two VA examinations in May 2004 and January 
2005 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a right hip disorder, to 
include as secondary to service-connected amputation of the 
distal phalanx of the right great toe; the appeal is thus 
denied as to that issue.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


